UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1238


DEBORAH KOGER,

                 Plaintiff – Appellant,

          v.

C. T. WOODY, in his official capacity as Sheriff, City of
Richmond, Virginia,

                 Defendant – Appellee,

          v.

ROBERT A. DYBING,

                 Movant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:09-cv-00090-MHL)


Submitted:   September 28, 2010           Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborah Koger, Appellant Pro Se.      Michael R. Ward, MORRIS &
MORRIS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Deborah   Koger    appeals       the   magistrate      judge’s *   order

granting Defendant’s summary judgment motion on her retaliation

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003

& Supp.       2010).        We     have    reviewed       the   record     and    find   no

reversible error.            Accordingly, we affirm the magistrate judge’s

order.        See Koger       v.    Woody,    No.    3:09-cv-00090-MHL           (E.D.   Va.

Jan. 26,      2010).        We    dispense    with       oral   argument    because      the

facts       and    legal    contentions      are    adequately     presented       in    the

materials         before    the    court     and    argument     would     not    aid    the

decisional process.

                                                                                  AFFIRMED




        *
       The parties consented to the exercise of the district
court’s jurisdiction by a magistrate judge, as permitted by
28 U.S.C. § 636(c) (2006).



                                              2